Atkinson, J.
1. There was no error in the ruling of the court in excluding evidence.
2. The charge complained of in the motion for new trial was not accurate; but when considered in connection with the whole charge, neither it nor the omissions to charge, upon which error was assigned, required the grant of a new trial.
3. The grounds of the motion for new trial that the verdict was contrary to law, and without evidence to support it, were expressly abandoned by the plaintiff in error. Judgment affirmed.

All the .Justices concur.